Citation Nr: 1023538	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease (DDD) of the 
lumbar spine with spondylosis and radiculopathy.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1993 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) 


Regional Office (RO), which granted the Veteran's claim for 
service connection for his lumbar spine disability and 
assigned a 10 percent evaluation, effective November 7, 2005.  
The evaluation of the Veteran's lumbar spine disability was 
increased to 20 percent disabling, effective November 7, 2005 
in an August 2008 Decision Review Officer (DRO) decision. 

The Board notes that the Veteran's notice of disagreement 
also indicated that he disagreed with the disability 
evaluation assigned to his right shoulder disability in the 
November 2005 rating decision.  However, in his Substantive 
Appeal (VA Form 9), the Veteran limited his appeal to the 
lumbar spine disability.  Thus, the appeal before the Board 
is limited to the issue set forth on the cover page.  See 38 
C.F.R. §§ 20.200, 20.202 (2009).  


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbar spine with spondylosis 
and radiculopathy is manifested by complaints of pain and 
functional impairment but with limitation of forward flexion 
to 60 degrees at worst, and with normal neurological 
examination.

2.  The evidence of record does not demonstrate that the 
Veteran had physician-prescribed bed rest during the appeal 
period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for service-connected DDD of the lumbar spine with 
spondylosis and radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5242, 5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for DDD of the lumbar spine with 
spondylosis and radiculopathy.  Preadjudication VCAA notice 
was provided in a September 2005 letter which advised the 
Veteran of the evidence needed to establish service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  The Veteran was granted service connection 
in a November 2005 rating decision.  Subsequently, he was 
asked in a March 2007 letter to submit evidence of current 
treatment for his back during the prior 1 1/2 years.  A June 
2008 letter advised the Veteran of the evidence needed to 
substantiate a disability rating, and provided the relevant 
rating criteria.  The claim was last adjudicated in November 
2009.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA examination reports, and lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any question as to 
an appropriate effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran's DDD of the lumbar spine with spondylosis and 
radiculopathy may be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  

Any associated objective neurologic abnormalities may be 
rated separately under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 60 percent evaluation may 
be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent evaluation may 
be assigned.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran underwent a VA examination in October 2005, prior 
to his discharge from service.  During that examination, the 
Veteran reported that his back is aggravated by prolonged 
periods of standing, walking, bending, stooping or lifting 
heavy weight.  The Veteran further stated that he had not 
been absent from work within the past 12 months due to back 
impairment and that he did not have any bowel, bladder, or 
constitutional problems.  He reported that he had numbness in 
his lower extremities going below the knee.  He also stated 
that he underwent a Magnetic Resonating Image (MRI) scan in 
2003, and the examiner noted that that MRI revealed DDD with 
herniation abating right S1 nerve root.  An MRI from April 
2004, which is of record, demonstrates similar findings 
described by the examiner.

Upon examination, the Veteran was observed walking briskly in 
the hallway without any assistive device for ambulation and 
was described as having a normal gait and posture.  The 
Veteran was able to walk on his heels and toes and fully 
squat.  No localized tenderness or spasm was noted in the 
Veteran's lumbosacral spine.  The Veteran's thoracolumbar 
spine was shown to have 80 degrees of forward flexion, 15 
degrees of extension, 25 degrees of right and left lateral 
flexion and 20 degrees of rotation.  The examiner noted the 
Veteran had discomfort from 0 to 15 degrees of extension, but 
did not have any discomfort on forward flexion.  Sitting and 
supine straight leg raising was negative.  The Veteran did 
not have any additional loss of motion due to repetitive use, 
and the examiner noted that there was no motor weakness, 
atrophy, radicular or neurological deficits present.  The 
examiner also noted that there were no neurological, motor or 
sensory deficits in the Veteran's lower extremities, or any 
bowel, bladder or constitutional problems objectively 
demonstrated on examination.  The Veteran was diagnosed with 
DDD of the lumbar spine with spondylosis and lumbar 
radiculopathy.  The examiner noted that the Veteran was 
limited in prolonged standing, walking, bending, stooping, 
and lifting heavy weight due to chronic low back discomfort, 
but noted that there was no evidence of additional limitation 
due to pain, further loss of motion, incoordination, 
weakness, flare-up or lack of endurance after repetitive 
motion.  The examiner also noted that there was adverse 
impact on the Veteran's activities of daily living, personal 
grooming, hygiene or transportation, and the examiner 
specifically noted that there was no adverse impact of his 
back condition on his occupation as an attorney.

In his January 2007 statement, the Veteran indicated that 
since leaving service his lumbar spine disability had 
becoming increasingly symptomatic, particularly during flare-
ups when he is forced to completely bed rest or to walk or 
stand in a hunched position "for weeks at a time."  He also 
indicated an increase in his symptoms and that his quality of 
life had decreased.

The Veteran underwent another VA examination of his back in 
April 2007.  During that examination, he reported 
intermittent low back pain since service with occasional 
diffuse radiation down both his legs to both calves, with 
associated numbness and tingling.  He reported that the pain 
occurred with bending and twisting and was eased by rest, 
heat, and Motrin.  He indicated that he had seen a doctor and 
had an MRI, but had not had any surgery.  The Veteran 
reported he was able to do his usual job as an attorney.

Upon examination, the Veteran was noted as having mild-to-
moderate diffuse tenderness but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  The Veteran's 
thoracolumbar spine was shown to have a range of motion of 
60 degrees of forward flexion, 20 degrees of extension, 20 
degrees for right and left lateral flexion and 70 degrees of 
right and left rotation.  The Veteran did not demonstrate any 
pain on motion.  His gait was normal, as was his heel and toe 
gaits, and the Veteran could squat without difficulty.  The 
Veteran was diagnosed with chronic strain of the lumbosacral 
spine.  The examiner noted that there was no evidence of 
weakened movements, excess fatigability, or incoordination, 
nor did pain decrease motion during exacerbations or 
repetitive motion.  The examiner further noted that there was 
no additional limitation of motion or functional impairment 
during flare-ups, which the examiner described as occurring 
daily and with moderate severity and duration.  The Veteran 
was not noted as using any assistive device for ambulation 
and that he did not use a brace.  The examiner noted that the 
Veteran was able to perform activities of daily living and 
his usual occupation as an attorney.  There was no objective 
evidence of ankylosis or pain on motion.  The examiner 
concluded by noting there was no history of physician-
prescribed bed rest within the past 12 months.  

The Veteran also underwent a neurological examination that 
same day.  Upon examination, the Veteran was noted as having 
sensation intact to pin touch, vibration, proprioception, 
two-point discrimination, and double simultaneous 
stimulation.  The Veteran's motor functions of the lower 
extremities were five out of five, with no noted drift, 
tremor, atrophy or fasciculations.  His deep tendon reflexes 
were 2+ and equal.  The Veteran's gait and tandem were 
normal.  He was diagnosed as being normal neurologically.

The Veteran submitted a May 2007 statement, as well as three 
lay statements from his spouse, a co-worker and his sister-
in-law.  In his statement, the Veteran indicated many of the 
same symptoms described above, particularly: limited range of 
motion, dull aching, and numbing of his lower extremities, 
particularly his calves and knees.  He noted that these 
symptoms resulted in an inability to sleep, concentrate, lift 
objects, bend forward or backward, sit for more than 30 
minutes, or participate in sports, such as swimming or 
softball.  He indicated that there were at least four 
episodes within the past year, which lasted approximately two 
weeks in duration.  He indicated one such incident was a 
result of attempting to navigate an icy walkway.  Another 
severe incident occurred the previous summer and lasted two 
weeks, requiring bed rest and walking at a 45 degree angle.  
The Veteran stated that he "self treat[s]" his back 
disability by limiting his activities, taking anti-
inflammatory medication, using a heating pad, and by self-
treating with bed rest and laying on flat, hard surfaces.  He 
also indicated that he was considering consulting a 
chiropractor at that time.  He submitted the April 2004 MRI 
and a physical profile from May 2004 with his statements.

The Veteran's co-worker submitted a statement in May 2007 
which indicated that she had observed the Veteran walking in 
a hunched fashion at work.  She indicated that it was 
"evidently painful" and that she had observed the Veteran's 
back go out.  The co-worker indicated that the Veteran would 
come into work even when he should be home sick or 
recovering, but that the Veteran was dedicated to working 
through the pain to serve soldiers supporting missions in 
Iraq and Afghanistan.

The Veteran's spouse indicated that when the Veteran has an 
episode he needs bed rest and is in considerable pain.  She 
also stated that the Veteran is forced to limit his 
activities, particularly with his children because of his 
condition.  She also indicated that the Veteran was unable to 
swim or lift weights like he used to for fear that he would 
aggravate his condition.

The Veteran's sister-in-law states that she is an Acting 
Director of a medical center, but that she has had the 
opportunity to observe the Veteran as a member of the family.  
The sister-in-law relates a particular episode from the 
previous summer, where the Veteran hurt his back bending to 
pick something up.  She stated that the Veteran required bed 
rest and was forced to walk in a bent, guarded position 
throughout the two week period of the vacation.  She stated 
that he was in considerable pain during that period of time, 
and that his pain restricted him from engaging in 
recreational activities with the family.

Upon review of the record, the Board finds that the Veteran's 
lumbar spine disability does not warrant an evaluation in 
excess of the 20 percent currently assigned.  The Board 
specifically notes that the evidence of record does not 
demonstrate that the Veteran's thoracolumbar spine is limited 
to 30 degrees or less of forward flexion, nor is there any 
evidence of ankylosis of the Veteran's thoracolumbar spine.  
As noted above, the Veteran's forward flexion was limited to, 
at worst, 60 degrees.   Additionally, the evidence of record 
does not demonstrate that forward flexion is additionally 
limited by painful motion, fatigability, and lack of 
endurance or incoordination.  See DeLuca, supra.  Thus, the 
Veteran is not entitled to an evaluation in excess of 
20 percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.

Additionally, the Board is cognizant that the Veteran has 
asserted that he has neurological symptoms associated with 
his lumbar spine disability, such as numbness and tingling in 
his lower extremities.  However, the medical evidence does 
not reflect objective findings reflecting neurological, motor 
or sensory deficits during the appeal period.  In this 
regard, the October 2005 examination specifically noted the 
Veteran's subjective complaints of numbness and radiating 
pain, but found no clinical evidence of neurological 
deficits.  Similarly, the April 2007 VA neurological 
examination revealed intact sensation, full motor strength, 
and normal deep tendon reflexes.  Accordingly, the Board 
finds that a separate rating is not warranted in this case 
for any neurological symptomatology associated with the 
Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1); see also 38 C.F.R. § 4.124a.

On appeal the Veteran specifically asserts that he should be 
assigned a 40 percent evaluation under Diagnostic Code 5243 
for his incapacitating episodes which number more than four 
weeks but less than six weeks within a 12 month period during 
the appeal period.  The evidence, however, does not 
demonstrate that the Veteran has incapacitating episodes as 
defined in the Rating Schedule.  An incapacitating episode is 
one which requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (emphasis added).  The Veteran asserted in his May 2007 
statement that he has had at least four weeks of 
incapacitating episodes within the past year, and that he 
self-treats himself with bed rest, anti-inflammatory 
medication, a heating pad, and limitation of his activities.  
The Veteran has indicated that he has not sought treatment 
because the only treatment to be given other than risky 
surgery is rest and over the counter medication.  Thus, there 
is no evidence of record that demonstrates a physician 
prescribed the Veteran's bed rest or that his exacerbations 
required physician treatment.  Therefore, the record does not 
reflect that the Veteran suffers from incapacitating episodes 
within the meaning of Diagnostic Code 5243.

Additionally, the Board notes that while the Veteran's 
sister-in-law states that she is the Acting Director of a 
medical center, her statement does not demonstrate that she 
is a medical professional with medical training.  Nor does 
the statement indicate that the bed rest the Veteran 
underwent on his vacation that she described was 
"prescribed" by her, or that she in any other way acts as 
the Veteran's physician.  In fact, her statement appears to 
indicate that she does not engage the Veteran as a physician 
because she specifically states that she has observed the 
Veteran's condition "as a member of [his] family."  

Finally, even if the Veteran's sister-in-law were a medical 
professional that prescribed bed rest, the evidence in her 
statement only demonstrates a week or two, at most, of bed 
rest which does not rise to the level necessary for a higher 
evaluation under the Diagnostic Code.  Thus, the Board finds 
the evidence of record does not demonstrate that the Veteran 
suffered from more than four weeks but less than six weeks of 
incapacitating episodes during any 12 month period throughout 
the appeal period.  

While the Board has considered the Veteran's contentions and 
the statements from family and a co-worker, the Board 
concludes that the medical findings on examination are of 
greater probative value than the Veteran's allegations and 
other lay statements regarding the severity of his low back 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for his service-connected 
DDD of the lumbar spine with spondylosis and radiculopathy.  

The Board has considered whether the Veteran's lumbar spine 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for service-
connected DDD of the lumbar spine with spondylosis and 
radiculopathy is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


